          Case 3:16-md-02741-VC Document 3041 Filed 03/14/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES

 Date: March 14, 2019               Time: 12:36 - 1:30       Judge: VINCE CHHABRIA
 Case No.: 16-md-2741-VC and        Case Name: Hardeman v. Monsanto Company
 16-cv-525-VC



Attorney for Plaintiff: Aimee Wagstaff, Jennifer Moore
Attorney for Defendant: Tamarra Matthews Johnson, Rakesh Kilaru, Julie Rubenstein, Brian
Stakloff, Michael Imbroscio

 Deputy Clerk: Mauriona Lee                           Court Reporter: Marla Knox



                                         PROCEEDINGS:

Hearing outside of the presence of the Jury re Opening Statements for Phase II

                                    ORDER AFTER HEARING:

Arguments made by both parties. Witnesses Benbrook and Welsh withdrawn as experts. Saralini
study deemed inadmissible. Plaintiff’s brief to be filed by 5pm today. Defendant’s reply brief
due by 6pm today.

                                  ORDER TO BE PREPARED BY:

 [ ]      Plaintiff                [ ]    Defendant           [X]      Court


Notes:




**(t)= Telephonic appearance
